                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                               :
 JEAN KARLO CONQUISTADOR,                      :
      Plaintiff,                               :          No. 3:19-cv-430 (KAD)
                                               :
         v.                                    :
                                               :
 ADAMAITIS,                                    :
     Defendant.                                :
                                               :



                              ORDER ON PENDING MOTIONS

Preliminary Statement

       Plaintiff, Jean Karlo Conquistador (“Conquistador”), currently confined at Bridgeport

Correctional Center in Bridgeport, Connecticut, filed this complaint pro se under 42 U.S.C. §

1983. Conquistador asserts claims for deliberate indifference to safety and failure to protect him

from harm as well as retaliation against one defendant, Lieutenant Adamaitis.

       Pending are Conquistador’s second motion for reconsideration, and motions for court

intervention, for permission to serve interrogatories, for oral argument, to strike deposition, for

extension of discovery, for appointment of counsel, for video conference, and to compel. For the

following reasons, Conquistador’s motions are denied.

Motion for Intervention

       Conquistador states that his counselor has told him that double-sided documents cannot

be electronically filed and that he is being charged photocopy fees when he submits a document

for electronic filing. Conquistador also complained that he has observed correctional officers

using cell phones. He asks the court to intervene and prohibit these practices.
       In response, the defendants explain that the photocopy machines cannot scan and

electronically file double-sided documents. The charges were for copies of the back sides of the

pages to enable correctional staff to scan and electronically file the plaintiff’s document with all

pages in order. Conquistador was advised that there was no charge for electronic filing and that

he could avoid the copy charges if he submitted single-sided documents for filing. In addition,

Warden Martin, the warden at the correctional facility where Conquistador is incarcerated, has

intervened and ordered that Conquistador’s documents, even if double-sided, be electronically

filed without charging him for the extra copies. Thus, this issue has been resolved and court

intervention is not needed.

       As to the use of cell phones by correctional staff, Conquistador has no right to enforce

correctional employment policies. To the extent he believes the use of cell phones by a

correctional officer has an impact on him, Conquistador, per Warden Martin, may raise such

issues through the appropriate chain of command. Federal courts are extremely reluctant to

interject themselves into the day-to-day administration of state correctional facilities. Preiser v.

Rodriguez, 411 U.S. 475, 491-92 (1973) (explaining the reluctance of federal courts to interfere

in state judicial proceedings applies equally to state administrative concerns, such as running

correctional facilities). This court sees no reason to further address this issue. Conquistador’s

motion for court intervention is denied.

Second Motion for Reconsideration

       Conquistador has filed a second motion for reconsideration of the order denying his

motion for appointment of counsel. On July 19, 2019, the court denied Conquistador’s motion

for appointment of counsel without prejudice to refiling if he could demonstrate that he is unable

                                                  2
to obtain assistance from Inmates’ Legal Aid Program and if the facts developed through

litigation demonstrate that his claims have likely merit. Doc. No. 21. Although Conquistador

titles this motion a second motion for reconsideration, he did not seek reconsideration of the

denial of his motion for appointment of counsel. In any event, motions for reconsideration must

be filed and served within seven days from the filing of the decision or order from which

reconsideration is sought. D. Conn. L. Civ. R. 7(c)1. Conquistador filed this motion on

November 20, 2019, four months after the order denying his motion for appointment of counsel.

Conquistador’s motion is denied as untimely.

Motion for Permission to Serve Interrogatories

       Conquistador seeks permission to serve up to 100 interrogatories on defendant Adamaitis.

The court previously denied Conquistador’s motion to serve additional discovery requests on the

defendant, noting that Conquistador had not attached proposed discovery requests or indicated

what additional information he seeks. The court denied the motion without prejudice to refiling

with the necessary information or attachments. Conquistador does not attach proposed

interrogatories to his motion or describe what additional information he requires. As he has not

complied with the court’s directions, the motion for permission to serve additional

interrogatories is denied.

Motion for Oral Argument

       Conquistador seeks oral argument on his motion for appointment of counsel. As the

court denied that motion in July 2019 and has denied his motion for reconsideration, oral

argument is not necessary. Conquistador’s motion is denied.

Motion to Strike Deposition

                                                 3
        Conquistador moves to strike his deposition. He argues that he was unfairly required to

participate in a deposition on November 5, 2019 without the assistance of counsel. But

Conquistador has no constitutional right to counsel in a civil case. See Cooper v. A. Sargenti

Co., 877 F.2d 170, 172-74 (2d Cir. 1989) (per curiam) (noting that there is no constitutional right

to counsel in a civil case). Self-represented litigants are deposed regularly and frequently. This is

not a basis upon which to nullify, strike or preclude use of his deposition testimony.

        Further, motions to strike are governed by Federal Rule of Civil Procedure 12(f) which

provides: “The court may strike from a pleading an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.” A deposition is not a pleading. See Santiago v.

Owens-Illinois, Inc., No. 3:05-CV-405(JBA), 2006 WL 3098759, at *1 (D. Conn. Oct. 31, 2006)

(explaining that motions to strike “are only appropriately addressed to pleadings”). Pleadings are

documents such as the complaint and answer so Rule 12(f) has no application. See Fed. R. Civ.

P. 7(a). The motion to strike his deposition is denied.

Motion for Extension of Discovery

        Conquistador seeks an extension of the discovery deadline until February 10, 2020.1 He

states that he is currently gathering funds to pay a court reporter to depose the defendant and that

the court reporter will be paid by January 10, 2020. He also states that he is having difficulty

obtaining discovery responses from non-party witnesses.

        The defendant objects to the motion on the grounds that Conquistador has already served

extensive discovery requests on the defendant and has received additional information under the



        1
          Conquistador stated February 10, 2019 and January 10, 2019 in his motion. As that date has passed, the
Court assumes he intended February 10, 2020 and January 10, 2020.
                                                        4
Initial Disclosure Order. The defendant also notes that, in September 2019, the court directed

Conquistador to confer with counsel regarding deposition dates but he did not do so. Finally, the

defendant notes that Conquistador does not indicate what additional information he seeks from a

deposition. Conquistador has filed a reply but cites no law or facts addressing the defendant’s

objection.

       The discovery period ended on November 11, 2019. See Initial Review Order, Doc. No.

10 at 7 (discovery shall be completed within seven months from April 11, 2019). Dispositive

motions are due by January 24, 2020. Conquistador did not seek an extension of the discovery

period before discovery closed. He did not comply with the court’s order that he confer with

counsel regarding possible deposition dates for the defendant, he does explain this failure and he

does not explain his need for a deposition at this late juncture. Accordingly, Conquistador’s

motion to reopen discovery is denied.

Emergency Motion for Appointment of Counsel

       Conquistador has filed an “emergency motion for appointment of counsel” in which he

states that he incorporates all previously filed motions for appointment of counsel and all other

relevant documents. Before the court will consider a motion for appointment of counsel, the

indigent litigant must demonstrate that he is unable to obtain counsel. Saviano v. Local 32B-32J,

75 F. App’x 58, 59 (2d Cir. 2003) (quoting Cooper v. A. Sargenti Co., 877 F.2d 170, 173 (2d Cir.

1989)). The court denied the only other motion for appointment of counsel Conquistador filed in

this case because he had not shown that he could not obtain legal assistance from Inmates’ Legal

Aid Program and because the court did not have an adequately developed record to determine

whether Conquistador’s claims possess likely merit. Doc. No. 21. Conquistador attached copies

                                                 5
of cases to his motion for reconsideration of the denial of his first motion for appointment of

counsel but did not address the issues raised by the court in its initial order. As neither deficiency

has been corrected, his motion is denied.

Motion for Video Conference

       Conquistador asks the court to schedule a video conference to resolve discovery disputes.

However, there are no substantive discovery disputes properly pending before the Court. His

request is therefore denied at this time.

Motion to Compel

       Conquistador has filed a motion to compel the defendant to produce copies of log book

entries he made on July 2, 2018. The defendant objects to the motion to compel on the ground

that it does not comply with Federal Rule of Civil Procedure 37.

       As the court has explained to Conquistador on more than one occasion, Federal Rule of

Civil Procedure 37(a) requires the parties to confer in good faith to resolve discovery disputes

before seeking court involvement. See Doc. Nos. 66, 80. As Conquistador continues to ignore

the court’s instructions and again fails to include a certification of a good faith “meet and

confer,” his motion is denied. The court also finds the motion moot insofar as the Defendant has

represented that the log book entries in question have been provided to Conquistador.

Conclusion

       Conquistador’s motions for court intervention [Doc. No. 71], for reconsideration [Doc.

No. 83], for permission to serve additional interrogatories [Doc. No. 84], for oral argument [Doc.

No. 85], to strike deposition [Doc. No. 91], for extension of discovery [Doc. No. 95], for

appointment of counsel [Doc. No. 97], for video conference [Doc. No. 100], and to compel [Doc.

                                                  6
No. 103] are DENIED.

      SO ORDERED at Bridgeport, Connecticut, this 7th day of January 2020.



                                               /s/
                                        Kari A. Dooley
                                        United States District Judge




                                           7
